Citation Nr: 9903083	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-36 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for asthma, chronic 
bronchitis, and emphysema, claimed as secondary to mustard 
gas exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office (RO).

2.  The evidence does not corroborate the veteran's claim 
that he experienced full-body mustard gas exposure during 
active military service.

3.  Asthma, chronic bronchitis, and emphysema were not 
manifested in service or for many years thereafter and are 
not shown to be related to service or to any incident 
therein.


CONCLUSION OF LAW

Asthma, chronic bronchitis, and emphysema were not incurred 
in or aggravated by service.  38 U.S.C.A. §§1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

For purposes of these claims, the Board will proceed 
initially on the assumption that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded; that is, the claims are not inherently implausible.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  This is 
especially appropriate in light of the United States Court of 
Veterans Appeals (Court)'s recent holding ting 
a well-grounded claim relating to exposure to toxic gases 
under 38 C.F.R. § 3.316, the Board must assume that the lay 
testimony of exposure is true.  Although the instant claims 
are therefore well grounded based on the current state of the 
law, there is no indication that there are additional, 
pertinent records which have not been obtained.  Accordingly, 
there is no further duty to assist the veteran in developing 
the claims, as mandated by 38 U.S.C.A. § 5107(a).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability which is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.316.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

According to the applicable regulations, exposure to the 
specified vesicant agents during active military service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin;

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease;

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia. 

38 C.F.R. § 3.316.

The record does not reveal any evidence of asthma, chronic 
bronchitis, or emphysema during service.  Service medical 
records do indicate treatment for abdominal pain in May 1944 
which reportedly had been occurring over the previous two 
years.  Although there was an initial diagnosis of peptic 
ulcer at the beginning of May 1944, by the end of the month, 
entries reflect that gastrointestinal X-rays revealed 
negative findings and that there was no evidence of disease.  
In June 1944, the veteran sustained metacarpal fractures to 
the left and right hand as a result of a fight.  Separation 
examination in January 1946 revealed no relevant complaints 
or findings.  

Private medical records for the period of January to November 
1986 reflect periodic treatment for cardiovascular complaints 
and that in January 1986, the veteran reported a history of 
ulcer disease and a recent episode of epigastric pain.  

Private hospital records from S. V. Hospital for the period 
of April to October 1991 disclose that the veteran was 
admitted with a diagnosis of acute interior infarction and a 
previous history of a small heart attack approximately five 
years earlier.  The veteran also reported a remote history of 
asthma for which he was last treated seven years earlier, and 
a remote history of peptic ulcer disease, still present but 
not active.  Lung examination demonstrated slight bibasilar 
inspiratory crackles.  The impression on admission was acute 
inferior myocardial infarction and ventricular ectopic 
activity.  The discharge summary from S. V. Hospital reflects 
that the veteran underwent a percutaneous transluminal 
coronary angioplasty of the right coronary artery.  The final 
diagnoses was ischemic heart disease and bronchospastic lung 
disease.  A subsequent progress note in April 1991 indicates 
that the veteran had bronchospastic lung disease and that he 
was complaining of congestion, cough, and wheezing.  It was 
recommended at this time that the veteran consider 
bronchodilator therapy and possibly antibiotics.

Progress notes for the period of May to October 1991 from S. 
V. Hospital indicate that in May 1991, the veteran complained 
that his breathing continued to be a problem, and that he was 
congested and wheezy.  It was noted that he was started on 
bronchodilator therapy and antibiotics without significant 
improvement.  Fleeting sharp chest pains anteriorly were 
indicated to seem more likely due to musculoskeletal strain 
from coughing and the veteran was referred for further 
evaluation of his bronchospastic lung disease.  In the middle 
of the month, it was noted that the veteran's main post-
discharge problems consisted of congested lungs and dyspnea, 
but that his lungs had cleared with medication.  At the end 
of the month, it was noted that the veteran was not smoking 
cigarettes and had no dyspnea or chest pain.  It was further 
indicated that his exercise capacity was quite limited due to 
poor conditioning, underlying lung disease, and claudication.  

Private medical records from February 1992 to reflect that 
the veteran reported that he was experiencing no problems 
with respect to a duodenal ulcer.  

An exercise treadmill test conducted at S. V. Hospital in May 
1992 revealed that the veteran did not develop chest pain but 
was dyspneic at the end of the exercise.  

Private medical records for the period of October 1992 to 
April 1993 reflect additional periodic treatment for 
cardiovascular complaints.  In October 1992, the veteran 
complained of a cold and asthma, and the assessment was 
pneumonia and a cold.  

Department of Veterans Affairs (VA) medical examination in 
November and December 1993 revealed that the veteran reported 
an unusually severe exposure to mustard gas in 1943, when he 
was exposed to mustard gas in a chamber during training for 
approximately five minutes.  Because of the high exposure and 
severe lung irritation, he was taken to an infirmary, and was 
exposed to other gases later that same day.  Since that time, 
he reported a chronic cough and that he later developed 
emphysema.  He further reported that he started developing 
shortness of breath in the late 1940's which had become 
progressively worse.  He now had shortness of breath after 
walking two or three blocks, upon climbing stairs, or on 
similar light activity.  Sometimes this would occur with 
lesser activity.  He had been prescribed an inhaler in the 
past but found that it did not help.  His breathing did 
improve with "Theo-Dur."  It was noted that the veteran had 
developed bronchospasm during a recent dipyridamole thallium 
examination of his heart and that this was precipitated by 
the dipyridamole (it was noted that this tended to occur in 
people with asthma).  It was further noted that the veteran 
developed a peptic ulcer in England in 1944.

At the time of his VA examination, the veteran's complaints 
consisted of shortness of breath, chronic cough, heartburn, 
and epigastric pain.  Pulmonary function studies were 
interpreted to reveal reduced levels which were reflective of 
airway obstruction, and the conclusion was moderate airway 
obstruction.  Chest X-rays were interpreted to reveal 
negative findings.  The overall diagnosis included 
"residuals of exposure to mustard gas: emphysema and chronic 
bronchitis." 

Responses to a mustard gas exposure questionnaire received by 
the RO in December 1993 reflects that the veteran reported he 
was suffering from asthma, chronic bronchitis, and emphysema 
as a result of mustard gas exposure.  At the time of 
exposure, the veteran was reportedly in training with the 
Army for chemical warfare in May, June, or July of 1943, and 
was assigned to Battery A of the 552nd AAA (Antiaircraft 
Artillery) Battalion stationed at Camp Hulen, Palacious, 
Texas.  As a result of the exposure, he received treatment at 
Camp Hulen in May, June, or July of 1943.  Before the 
service, the veteran had been employed as a photograph 
printer.  After service, he was employed as an automobile 
parts manager until his retirement in 1985.  

A VA outpatient medical record from January 1994 reflects 
that the veteran was requesting that he be provided with an 
inhaler for his breathing, and the assessment included a 
history of mustard gas exposure.

In August 1994, the RO requested information regarding the 
veteran's participation in mustard gas testing from the 
United States Army.  

A response from the National Personnel Records Center (NPRC) 
in August 1994 reflects that a record of exposure to mustard 
gas could not be reconstructed.

A response from the Office of the Surgeon General, dated in 
August 1994, reflects that a search for the veteran's 
hospitalizations during service revealed a single 
hospitalization in June 1944 for simple fracture.

A VA outpatient record from September 1994 reflects an 
assessment which included chronic obstructive pulmonary 
disease (COPD) and a history of mustard gas exposure.  

In November 1994, the RO again requested information 
regarding the veteran's participation in mustard gas testing 
from the United States Army, in response to which the Army 
requested further information.  A November 1994 letter from 
the RO to the United States Army Chemical and Biological 
Defense Command provided more detailed information which 
included a report that the veteran received a drop of mustard 
gas on his forearm on one occasion, and that on another 
occasion was exposed to mustard gas while inside a gas 
chamber.  

A letter from the United States Army Chemical and Biological 
Defense Command, dated in January 1995, reflects that this 
agency could not assist in researching the veteran's alleged 
exposure to mustard gas during World War II.  However, based 
on the information supplied in the veteran's statement, 
certain information was provided, and this included an 
excerpt of a 1940 training manual which described the 
procedures to be used in gas mask training, which was usually 
accomplished in a gas chamber.  It was further noted the 
chamber would have consisted of a standard building or tent.  
A 1943 document was also provided which described the 
procedure used when applying a drop of mustard gas to the 
forearm. 

Two newspaper articles in the claims file refer to the 
exposure of military personnel to mustard gas during training 
and combat.

An entry in VA outpatient records for April 1995 reveals a 
diagnosis that included a history of bronchospastic disease.  
A subsequent entry for June 1995 reflects the veteran's 
report of exposure to mustard gas during service.

A December 1995 statement from the veteran's fellow service 
member, B. B., reflects that this witness underwent basic 
training with the veteran at Camp Hulen and that at this 
time, the men were required to go through gas chambers.  He 
also recalled having a drop of mustard gas placed on his hand 
and that this burned his skin. 

A January 1996 statement from another fellow service member, 
S. M., reflects that this witness also underwent basic 
training with the veteran at Camp Hulen in 1943, and that the 
training included going through gas chambers.  This witness 
also noted that some of the men had "gas put on their hand 
before going through."  

A January 1996 entry in VA outpatient records reflects that 
the veteran had made contact with several men in his unit who 
were writing statements regarding his exposure to mustard gas 
during service.

Another January 1996 statement indicated that this witness 
was an officer at the time the veteran was at Camp Hulen, and 
that as part of the veteran's training, the veteran was 
required to go through a gas chamber which involved tear gas, 
mustard gas, and one other type of gas.  The gas chamber 
testing occurred between February and July 1943.  It was not 
indicated that this witness had any special expertise in the 
field of toxic gases.

At his personal hearing in January 1996, the veteran 
testified that during basic training, he and his fellow 
service members were issued "impregnated" clothing and 
informed that they would be going through a gas chamber 
(transcript (T.) at p. 2).  The veteran indicated that at 
that time, there was no mention as to the type of gas to be 
used, and they were simply marched into a cement building and 
asked to remove their gas masks for a few seconds (T. at p. 
2).  While still inside the gas chamber, the veteran again 
removed his gas mask, and was exposed to more gas (T. at p. 
2).  The exposure to the gas caused the veteran to become 
ill, and he was taken to the infirmary for further 
observation (T. at p. 2).  

The veteran indicated that he was also involved in a skin 
test outside the chamber in which an individual at a table 
placed a drop on his hand from a tube or needle (T. at p. 2).  
The veteran recalled that his hand then started to burn and 
the drop was wiped off (T. at p. 2).  With respect to the 
impregnated clothing, the veteran indicated that this was 
resistant to chemicals (T. at p. 3).  The gas from the gas 
chamber caused a slight burn to the veteran's face similar to 
sunburn, which gradually faded away after several hours (T. 
at p. 3).  After the veteran's exposure, he remained at the 
infirmary for 10 or 15 minutes and was given something to 
drink (T. at p. 4).  Prior to exposure to mustard gas, the 
veteran indicated that they were specifically informed that a 
"dab" of mustard gas would be placed on their skin (T. at 
p. 6).  With respect to the gas chamber testing, he indicated 
that a different gas was used each time, with tear gas used 
on the first occasion, and mustard gas and "lucite" used 
over the next one or two days (T. at p. 6).  Shortly after 
his discharge in 1946, the veteran had an attack of 
bronchitis which was treated by a doctor who lived in the 
neighborhood (T. at p. 7).  Six months later, the same doctor 
treated the veteran for asthma, and the veteran indicated 
that he continued to treat with his physician over a period 
of 7 or 8 years (T. at p. 7).  

A VA outpatient medical record from May 1996 reflects a 
diagnosis which included COPD and asthma.

A June 1996 letter from NPRC reflects that the veteran's 
personnel records were not available.

An August 1996 letter from the National Archives reflects 
that records containing general information would be 
available at some time after November 1996.  The letter also 
noted that the records that would be available would not 
include records of training units.

An additional witness statement from fellow service member O. 
G. was received in May 1997 and reflects that the training at 
Camp Hulen included going through a gas chamber in order to 
test for different gases which included mustard gas.  

A VA outpatient record entry for August 1997 reflects that 
the veteran complained of asthma and emphysema.


II.  Analysis

The Board has reviewed the evidence of record, and again 
notes that the recent case of Pearlman v. West, supra, 
recently articulated a relaxed standard for establishing a 
well-grounded claim of service connection in a case involving 
exposure to mustard gas.  The Court specifically held that 
for purposes of submitting a well-grounded claim relating to 
exposure to toxic gases under 38 C.F.R. § 3.316, the Board 
must assume that the lay testimony of exposure is true.  In 
light of Pearlman, the Board has determined that the 
veteran's claims are well grounded.  However, the Board 
further notes that it is still then necessary to determine 
whether the evidence confirms full-body mustard gas exposure 
or otherwise supports presumptive service connection under 
38 C.F.R. § 3.316.  Moreover, in a merits review, the Board 
is obligated to provide findings as to the credibility to be 
assigned to the evidence of record. 

The only evidence offered to support the conclusion that the 
veteran was actually exposed to mustard gas at Camp Hulen are 
the evidentiary statements and testimony of the veteran and 
some of the statements from the veteran's fellow service 
members concerning alleged exposure in 1943.  The Board has 
no doubt that this evidence has been offered in good faith.  
The probative weight of this evidence, however, is not 
measured by whether the veteran and his witnesses are sincere 
in their beliefs or recollections, but whether those beliefs 
or recollections are accurate.  In measuring that accuracy, 
the Board has looked broadly at the record.  

First, the Board notes that the RO has mounted appropriate 
efforts to have the service department confirm such alleged 
exposure, however, no evidence has been found that would 
directly support the veteran's evidentiary assertions and 
those statements alleging that he was actually exposed to 
mustard gas at Camp Hulen in 1943.  There is nothing in the 
record that shows the claimant or any party submitting a 
supporting affidavit on his behalf had special training or 
expertise in the field of identifying toxic gases.  The Board 
thus concludes that the question of whether the appellant had 
full body exposure to mustard gas boils down to what weight 
should be accorded to lay recollection of an event some half 
century ago by the veteran and some, but not all, of his 
comrades.  

In this regard, the Board finds significant the lack of 
support for the collateral elements of the account and the 
inconsistencies in the supporting statements.  Specifically, 
the appellant reports he was actually provided medical 
treatment after his exposure.  The record contains no support 
whatsoever for that account.  There are no service department 
records confirming treatment directly, or even statements of 
medical history reflecting such treatment.  The veteran has 
further alleged that he was symptomatic as a result of this 
exposure post service.  There are no post service medical 
records to support this.  The lack of these records can not 
be presumed away on the basis of government secrecy.  
Moreover, when the trail of medical records again picks up 
post service from the 1980's, those records lack a recorded 
history that gives any credence to the appellant's current 
recollections that he had symptomatic manifestations in 
service or shortly thereafter, or a continuity of 
manifestations of the claimed disabilities since his period 
of active service.  Those records do, for example, show a 
recorded history of remote peptic ulcer disease.  In other 
words, at the points where the appellant's recollections 
reasonably could be expected to be supported by the available 
evidence, they are not.  If these collateral elements of the 
account are not supported, the Board does not find that the 
veteran's assertions concerning the key point, exposure to 
mustard gas as opposed to any other gas, can be found to be 
credible.  The hearing transcript also appears to contain 
some contradiction between whether the veteran was or was not 
told what kind of gas he was to be exposed to in the gas 
chamber.  If the claimant was not informed of the type of gas 
to which he was exposed, and if he lacks any independent 
expertise, his conclusion that he was exposed to mustard gas 
is simply speculation.

While there is of record supporting comrade statements that 
the veteran was exposed in a gas chamber to mustard gas, 
these individuals are not shown to possess any expertise as 
to toxic gases.  The statements are advanced over a half 
century after the event, which the Board finds is clearly a 
factor that weighs against the probative weight of the 
recollections.  The Board also finds it significant that by 
no means do all of the statements in support of the claim 
confirm the appellant's account of full body exposure.  The 
statements from B.B. and S.M. refer to "drop testing" (i.e. 
drops of the chemical agent placed on the skin), which the 
veteran also reports.  The evidence from the service 
department custodians describes such testing.  VA, however, 
has expressly held that such "drop or patch testing" is not 
subject to the presumption because it is not equivalent to 
the full body testing that provided the basis for the 
scientific link of exposure and subsequent disease.  59 Fed. 
Reg. 42497-42499 (1994).  

In summary, the positive evidence of exposure consists only 
of the appellant's recollections of alleged mustard gas 
exposure and manifestations thereafter some half century 
after the fact that are not sustained where the record could 
be expected to sustain them.  There are conflicting comrade 
statements as to whether or not there was full body exposure, 
also offered as recollections some half century after the 
event by parties not shown to possess any expertise.  The 
negative evidence includes the complete lack of any service 
department support for full body exposure, the lack of 
support for treatment during or post service and the recorded 
medical history post service that contradicts the claimant's 
recollections.  The Board assigns far more weight to this 
negative evidence.  Accordingly, the Board concludes that the 
negative evidence clearly outweighs the positive evidence.  
Under such circumstances, the benefit of the doubt doctrine 
is not for application and the claim must be denied.  
38 U.S.C.A. § 5107.

Finally, the Board must emphasize that in view of the Board's 
finding that the record does not support full body exposure 
to mustard gas under 38 C.F.R. § 3.316, any presumptions 
pertaining to mustard gas exposure are not applicable in this 
case.  Consequently, although the evidence does indicate that 
the veteran has asthma, chronic bronchitis, and emphazema, 
without competent (medical) evidence that otherwise links 
these disorders to service, service connection for these 
claimed disorders is not warranted.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In this regard, while the Board 
notes the November and December 1993 VA medical examiner's 
overall diagnosis which included "residuals of exposure to 
mustard gas: emphysema and chronic bronchitis," the Board 
finds that this opinion is not capable of linking the 
veteran's claimed disabilities to service.  More 
specifically, since the Board has determined that the veteran 
did not experience full body exposure to mustard gas during 
active service, the underlying premise of the examiner's 
opinion is not accurate, and it has been held that "[a]n 
opinion based upon an inaccurate factual premise has no 
probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  








ORDER

The claims for service connection for asthma, chronic 
bronchitis, and emphysema are denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

